DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 7/13/2021, in which claim(s) 1 and 3-21 is/are presented for further examination.
Claim(s) 1, 3-7, 10, 15, 18, 20 and 21 has/have been amended.
Claim(s) 2 has/have previously cancelled.
Claim(s) 1 and 3-21 is/are allowed (renumbered 1-20).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 7/13/2021, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 5 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 3 and 4 has/have been accepted.  The rejection(s) of the claim(s) under 35 U.S.C. 112(b) has/have been withdrawn.

Applicant’s amendment(s) to claim(s) 6, 7, 10, 15, 20 and 21 has/have been accepted.

Terminal Disclaimer
The terminal disclaimer filed on 12/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,552,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the specification, paragraph [0001], line 2, replace “filed on June 26, 2014,” with --“filed on June 27, 2014,”--.
Note: Applicant’s authorization is not required if the changes are not substantive such as correcting typographical errors, see MPEP 714(II)(E).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

“generating an image of asset records of a first party, the asset records being distributed on one or more remotely-located asset depositories;
receiving, over a network, a first set of parameters from a user terminal, the first set of parameters indicating one or more predefined threshold criteria of the first party;
storing the first set of parameters in the asset inventory system;
filtering the image of asset records into a subset of asset records based on the stored first set of parameters having asset characteristics that satisfied the one or more predefined threshold criteria;
receiving, over the network, a search query from a third-party collateralisation search engine to identify assets for use as collateral in a transaction between the first party and a second party, the search query comprising a second set of parameters indicating one or more criteria of the second party;
restricting the search query to be executed on only the filtered subset of asset records, wherein the executed search query returns search result asset records;
selecting one or more of the search result asset records;
receiving, over the network, an update data message from a given asset depository, the update data message comprising an updated status of one or more asset records of the given asset depository;
generating an updated image of asset records based on the received update data message;
updating a status of at least one asset record included in the subset of asset records based on the updated image of asset records and the stored set of first parameters;
determining one or more substitute asset records from the updated subset of asset records not included in the selected search result asset records, the one or more substitute asset records when aggregated having one or more variable asset characteristics that are the same as asset characteristics of the updated subset of asset records; and
in response to determining that the at least one asset record included in the updated subset of asset records is included in the selected search result asset records and that the at least one asset record would not be included in the selected search result asset records as a result of the search query after updating the status of the at least one asset record, replacing the at least one asset record in the selected search result asset records with the one or more substitute asset records.”.
Claim(s) 5 and 18 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, 5 and 18, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 5 and 18 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Adams et al. discloses propagating query classifications.  However, Adams does not disclose the described and highlighted major features in independent claim 1.
Barth et al. discloses dynamic information connection engine.  However, Barth does not disclose the described and highlighted major features in independent claim 1.
Brock et al. discloses determination of originality of content.  However, Brock does not disclose the described and highlighted major features in independent claim 1.
Fox et al. discloses a search engine with privacy protection.  However, Fox does not disclose the described and highlighted major features in independent claim 1.
Frieden et al. discloses a collaborative filtering engine.  However, Frieden does not disclose the described and highlighted major features in independent claim 1.
Gibson et al. discloses variable distribution and access control for purchased event tickets.  However, Gibson does not disclose the described and highlighted major features in independent claim 1.

Kidron discloses a content management platform.  However, Kidron does not disclose the described and highlighted major features in independent claim 1.
Kulasooriya et al. discloses facilitating online to offline commerce.  However, Kulasooriya does not disclose the described and highlighted major features in independent claim 1.
Martinez et al. discloses URL based query for retrieving data related to a context.  However, Martinez does not disclose the described and highlighted major features in independent claim 1.
Renfroe discloses integrating business operations.  However, Renfroe does not disclose the described and highlighted major features in independent claim 1.
Sarukkai et al. discloses identifying premium content items in a result set.  However, Sarukkai does not disclose the described and highlighted major features in independent claim 1.
Wu discloses determining authority ranking for contemporaneous content.  However, Wu does not disclose the described and highlighted major features in independent claim 1.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: January 3, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152